IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LAWRENCE L. BLANKENSHIP,                 NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1951

FAITH CHAPEL FUNERAL
HOME,

      Respondent.

___________________________/

Opinion filed November 17, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Lawrence L. Blankenship, pro se, Petitioner.

Ginger Barry Boyd of Broad and Cassel, Destin, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.